1
2
3                                                                             JS-6
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     No. 2:19-cv-08497-CAS (GJSx)
12               Plaintiff,                        CONSENT JUDGMENT OF
13                      v.                         FORFEITURE

14   ONE FULLY AUTOMATIC HARD
15   CAPSULE FILLING MACHINE,

16               Defendant.
17
     LEFAN CAPSULE
18
     INTERNATIONAL, INC.,
19
                 Claimant.
20
21         Plaintiff United States of America (“the government”) and Claimant Lefan
22   Capsule International, Inc. (“Lefan”) have made a stipulated request for the entry of this
23   Consent Judgment, resolving this action in its entirety.
24         The Court, having considered the stipulation of the parties, and good cause
25   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
26         1.     This Court has jurisdiction over the subject matter of this action and the
27   parties to this Consent Judgment of Forfeiture.
28         2.     The Complaint for Forfeiture states a claim for relief pursuant to 21 U.S.C.
1    § 881(a)(9).
2             3.    Notice of this action has been given and published as required by law. All
3    potential claimants to the defendant One Fully Automatic hard Capsule Filling Machine
4    (“defendant”) other than Lefan are deemed to have admitted the allegations of the
5    Complaint for Forfeiture to be true with respect to the defendant. The allegations set out
6    in the Complaint are sufficient to establish a basis for forfeiture.
7             4.    Within thirty (30) days after this Consent Judgment of Forfeiture is entered,
8    Lefan shall pay the United States of America $10,000.000, which shall be the substitute
9    res for the defendant. The $10,000.00 shall be paid via a cashier’s check payable to the
10   United States Marshals Service (or in any other manner agreed to in writing by the
11   United States Attorney’s Office following the entry of this Consent Judgment of
12   Forfeiture) and delivered to the Assistant United States Attorney signing the stipulation
13   (or any other Assistant United States Attorney as designated in writing by the United
14   States Attorney’s Office following the entry of this Consent Judgment of Forfeiture).
15            5.    Should Lefan timely make the $10,000.00 payment in full and in the
16   manner provided by this Consent Judgment of Forfeiture, the United States of America
17   shall release the defendant to Lefan. The defendant personal property shall be released
18   to Lefan or its counsel. The USMS shall contact counsel to arrange for release of the
19   defendant personal property. If Lefan or Lefan’s counsel does not make arrangements to
20   retrieve the defendant personal property within 60 days of such USMS contact and
21   actually retrieve the defendant personal property, the defendant personal property shall
22   be deemed abandoned, and all right, title and interest in the defendant personal property
23   shall be forfeited to the United States, which shall dispose of the property according to
24   law, unless the USMS and Lefan agree otherwise in writing.
25            6.    However, should Lefan fail to timely make the $10,000.00 payment in full
26   and in the manner provided by this Consent Judgment of Forfeiture, the following shall
27   apply:
28                  a.    The United States of America shall file a statement which provides
                                                   2
1    that Lefan has failed to timely make the $10,000.00 payment in full and in the manner
2    provided by this Consent Judgment of Forfeiture.
3                 b.    The United States of America shall have judgment as to the interests
4    of Lefan and all other potential claimants as to the defendant, which shall be condemned
5    and forfeited to the United States of America and disposed of by the United States of
6    America in accordance with law.
7          7.     There was reasonable cause for the seizure of the defendant and institution
8    of these proceedings. This judgment shall be construed as a certificate of reasonable
9    cause pursuant to 28 U.S.C. § 2465.
10         8.     Lefan did not substantially prevail in this action, and the parties hereto shall
11   bear their own attorney fees and costs.
12    Dated: January 16, 2020
13
                                                HON. CHRISTINA A. SNYDER
14                                              UNITED STATES DISTRICT JUDGE
15
16
17   Presented by:
18   NICOLA T. HANNA
     United States Attorney
19   BRANDON D. FOX
     Assistant United States Attorney
20   Chief, Criminal Division
     STEVEN R. WELK
21   Assistant United States Attorney
     Chief, Asset Forfeiture Section
22
23              /s/
     BRENT A. WHITTLESEY
24   Assistant United States Attorney
25   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
26
27
28
                                                  3
